Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed May 13, 2022, is acknowledged. Claims 1, 3, and 13 are amended. Claims 2, 4 and 5 are cancelled.
Claims 1, 3, and 6-13 are pending in the instant application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Fields on June 7, 2022. Examiner recommended modifying language in claims 1 and 13 to clarify antecedent basis. Examiner suggested grammatical amendments for claim 13 to improve clarity. Applicant and examiner agreed to the following amendments.
The application has been amended as follows: 
Claim 1 was amended as follows:
1.	An autonomic nerve control device, comprising:
an obtainer that obtains a peripheral skin temperature of a user as a physiological quantity
of the user before the user occupies a moving body;
a calculator that calculates an activation time ratio, expressing a ratio of an activation time of parasympathetic nerves of the user to an activation time of sympathetic nerves of the user, by determining a time for which the peripheral skin temperature obtained by the obtainer is less than a predetermined skin temperature to be [[an]] the activation time of the sympathetic nerves, and determining a time for which the peripheral skin temperature obtained by the obtainer is greater than or equal to the predetermined skin temperature to be [[an]] the activation time of the parasympathetic nerves; and
a controller that controls autonomic nerves of the user occupying the moving body by carrying out control for activating the sympathetic nerves of the user when the activation time ratio calculated by the calculator is greater than or equal to a predetermined ratio, and carrying out control for activating the parasympathetic nerves of the user when the activation time ratio calculated by the calculator is less than the predetermined ratio.
Claim 13 was amended as follows:
13. 	An autonomic nerve control method comprising:
obtaining a peripheral skin temperature of a user as a physiological quantity of the user before the user occupies a moving body; and
calculating an activation time ratio, expressing a ratio of an activation time of parasympathetic nerves of the user to an activation time of sympathetic nerves of the user, by determining a time for which the obtained peripheral skin temperature the activation time of the sympathetic nerves, and determining a time for which the obtained peripheral skin temperature the activation time of the parasympathetic nerves; and
controlling autonomic nerves of the user occupying the moving body by carrying out control for activating the sympathetic nerves of the user when the activation time ratio calculated in said calculating is greater than or equal to a predetermined ratio, and carrying out control for activating the parasympathetic nerves of the user when the calculated activation time ratio 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed May 13, 2022, with respect to 112(b), 102 and 103 have been fully considered and are persuasive, in light of Applicant’s amendments.  The 112(b) rejections of claims 9 and 10, the 102 rejections of claims 1, 7, 8 and 12, and the 103 rejections of claims 2-4, 6, 11 and 13 have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1, 3, 6-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 5 was identified as allowable if the claim incorporated all of the limitations of the base claim in the previous Office Action, dated March 25, 2022. 
Claims 1 and 13 were amended to incorporate the limitations of claims 2 and 5 and therefore are allowable. 
Claims 3 and 6-13 inherit the limitations of claim 1 and therefore are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                         

/THADDEUS B COX/Primary Examiner, Art Unit 3791